FILED
                                                                             Apr 13 2016, 10:29 am

                                                                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Scott A. Faultless                                         Christine Riesner Bond
Craig Kelley & Faultless LLC                               McNeely Stephenson
Indianapolis, Indiana                                      Shelbyville, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Michael Garrison and Janet                                 April 13, 2016
Garrison,                                                  Court of Appeals Case No.
Appellants-Plaintiffs,                                     49A05-1512-CT-02120
                                                           Appeal from the Marion Superior
        v.                                                 Court
                                                           The Honorable Gary L. Miller,
Elesha Ford and United Farm                                Judge
Family Mutual Insurance                                    Trial Court Cause No.
Company,                                                   49D03-1510-CT-033250
Appellees-Defendants




Bailey, Judge.




Court of Appeals of Indiana | Opinion 49A05-1512-CT-02120 | April 13, 2016                       Page 1 of 6
                                              Case Summary
[1]   Michael and Janet Garrison (“the Garrisons”) bring an interlocutory appeal as

      of right,1 challenging a change of venue from Marion County to Johnson

      County of their complaint against Elesha Ford (“Ford”) for personal injury and

      property damages and against United Farm Family Mutual Insurance

      Company (“Farm Bureau”) in relation to underinsured motorist coverage. The

      Garrisons present the sole issue of whether their complaint, filed in the county

      where defendant Farm Bureau maintains its resident agent, was subject to a

      change of venue to another county of preferred venue. We reverse and remand.



                              Facts and Procedural History
[2]   On November 29, 2014, the Garrisons and Ford were involved in a motor

      vehicle collision which occurred in Johnson County. At that time, the

      Garrisons had underinsured motorist coverage pursuant to a policy with Farm

      Bureau. On September 30, 2015, the Garrisons filed in Marion County a

      complaint naming Ford and Farm Bureau as defendants. The complaint and

      summons were served upon Farm Bureau at the Marion County address of its

      registered agent.




      1
        Indiana Trial Rule 75(E) provides in relevant part: “An order transferring or refusing to transfer a case
      under this rule shall be an interlocutory order appealable pursuant to Appellate Rule 14(A)(8).” Indiana
      Appellate Rule 14(A)(8) provides that “transferring or refusing to transfer a case under Trial Rule 75” is
      appealable as of right by filing a Notice of Appeal with the Clerk within thirty days after the notation of the
      interlocutory order in the Chronological Case Summary.

      Court of Appeals of Indiana | Opinion 49A05-1512-CT-02120 | April 13, 2016                            Page 2 of 6
[3]   Farm Bureau filed an Indiana Trial Rule 75(A) motion to transfer venue to

      Johnson County, alleging that Johnson County was a county of preferred venue

      because Ford was a Johnson County resident and the collision occurred in that

      county.2 The Garrisons opposed the transfer on grounds that the action had

      been filed in a county of preferred venue, specifically, the county where Farm

      Bureau has its principal office.


[4]   On November 9, 2015, the Marion County Superior Court granted the motion

      to transfer venue. This appeal ensued.



                                   Discussion and Decision
[5]   Trial Rule 75 governs venue requirements in Indiana. Each of its ten

      subsections sets forth criteria establishing “preferred venue.” American Family

      Ins. Co. v. Ford Motor Co., 857 N.E.2d 971, 973-74 (Ind. 2006). A case or

      complaint may be filed in any Indiana county; however, if the complaint is not

      filed in a preferred venue, the court is required to transfer the case to a preferred

      venue upon the proper request from a party. Id. at 974 (citing T.R. 75(A)). The

      rule does not create a priority among the subsections establishing preferred

      venue; thus, if the complaint is filed in a preferred venue, the trial court has no




      2
        The motion included the averment that “Plaintiffs have filed this action in their county of residence, which
      can only be considered a preferred venue if the case is not subject to any of the requirements of Rule 7(A)(1)-
      (9) of [sic] if the defendants are nonresident individuals or organizations with principal places of business
      located outside of the state.” (App. at 24-25.) Farm Bureau did not therein advise the trial court that it
      maintained a registered agent in Marion County.

      Court of Appeals of Indiana | Opinion 49A05-1512-CT-02120 | April 13, 2016                          Page 3 of 6
      authority to transfer the case based solely on preferred venue in one or more

      counties. Id.


[6]   Subsection (4) of the rule establishes preferred venue in the county where the

      principal office of a defendant organization is located. Id. Accordingly, if a

      case is filed in the county where the principal office of a defendant organization

      is located, transfer to another county on grounds of preferred venue would be

      inappropriate. Id. The location where a corporation maintains a registered

      agent is its principal office. See id. at 972 (holding that “the term ‘principal

      office’ as used in subsections (4) and (10) of Trial Rule 75(A) refers to a

      domestic or foreign corporation’s registered office in Indiana.”)


[7]   Factual findings linked to a ruling on a Rule 75(A) motion are reviewed under a

      clearly erroneous standard while rulings of law are reviewed de novo. Id. at

      973. If factual determinations are based on a paper record, they are also

      reviewed de novo. Id.


[8]   Here, there is no factual dispute as to whether Farm Bureau maintained its

      registered agent in Marion County. Farm Bureau simply insists that a special

      rule should apply to vehicular collisions, such that the preferred venue of the

      accident location would trump another preferred venue. See T.R. 75(A)(3).3

      According to Farm Bureau:




      3
       Subsection (3) is a “motor-vehicle-specific rule” that gives preferred venue status to the location of motor
      vehicle accidents. R & D Transport, Inc. v. A.H., 859 N.E.2d 332, 336 (Ind. 2006).

      Court of Appeals of Indiana | Opinion 49A05-1512-CT-02120 | April 13, 2016                           Page 4 of 6
               it is reasonable for an uninsured motorist carrier to expect a
               motor vehicle accident case to be venued in the county where the
               accident occurred because that is the location of the witnesses,
               location of police who investigated and where jury views are
               more easily arranged.


       Appellant’s Brief at 4 (citing Meridian Mut. Ins. v. Harter, 671 N.E.2d 861, 863

       (Ind. 1996). In Meridian, the Court observed that insurers may become

       involved in litigation “wherever their insureds’ vehicles take them” and

       acknowledged that it was “not unreasonable” for an underinsured motorist

       issue to go forward where the accident occurred.” Id.


[9]    At the same time, however, the Court observed that there may be more than

       one county of preferred venue and definitively stated:

               Only if the court in which the action is commenced is not in a
               county of preferred venue, may the case be transferred to a court
               of preferred venue meeting the criteria listed in T.R. 75(A)(1)-(9).
               If plaintiffs properly filed their complaint in a county of preferred
               venue, the trial court had no authority to transfer the case to a
               different county on preferred venue grounds.


       Id. (internal citations omitted). Cf. Salsbery Pork Producers, Inc. v. Booth, 967
N.E.2d 1, 6 (Ind. Ct. App. 2012) (concluding that, where there is a single

       county of preferred venue after dismissal of one party, and the case was not

       filed there, it is subject to transfer).


[10]   We do not employ a separate rule for the sake of convenience, as Farm Bureau

       suggests. “The balance of convenience, even if it were an explicit factor, is not


       Court of Appeals of Indiana | Opinion 49A05-1512-CT-02120 | April 13, 2016      Page 5 of 6
       sufficient to disturb the plaintiffs’ selection of a forum that meets preferred

       venue requirements.” Meridian Mut. Ins., 671 N.E.2d at 864. We are obligated

       to follow precedents established by the Indiana Supreme Court. Patton v. State,

       507 N.E.2d 624, 626 (Ind. Ct. App. 1987), trans. denied. We hold that the

       Marion County court had no authority to transfer the case to a different county.



                                                 Conclusion
[11]   Marion County, where the Garrisons filed their complaint, is a preferred venue.

       As such, the Marion County Superior Court erred in granting the motion for a

       change of venue.


[12]   Reversed and remanded.


       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 49A05-1512-CT-02120 | April 13, 2016   Page 6 of 6